Title: C. & A. Conrad & Company to Thomas Jefferson, 13 November 1809
From: Conrad, C. & A., and Company (Philadelphia firm)
To: Jefferson, Thomas


          Sir Philada November 13th 1809
          When Captn Lewis was last in Philadelphia we contracted with him to publish his travels & then & then since incurred considerable expences in preparing for the publication. The accounts recieved here yesterday by the Nashville newspapers of his decease induce us to use the freedom of addressing to advise you of the contract. That such a contract was made should be known to whoever has controul over his M.S. and not knowing who to apply to we have after some hesitation presumed to adress ourselves to you, as most likely & most willing to point out to us what we ought to do—
          It is with much regret & some apprehension of incurring your Displeasure that we address you on this painfull subject so soon after the unfortunate circumstance that gives occasion for it. But the consideration that it is not alone our individual interests, but those of our country and of science, that are promoted by forwarding the publication, (already much too long delayed) we hope will be deemed some excuse for troubling you, and perhaps may induce you to take the further trouble to inform us where and to whom we are now to look for the copy. Govrr Lewis never furnished us with a line of the M.S. nor indeed could we ever hear any thing from him respecting it tho frequent applications to that effect were made to him
          With the highest Respect Yours C & A Conrad & Co
        